Winkler, J.
This appeal is from a conviction of robbery, with two years’ confinement in the penitentiary assessed as the punishment. There are no bills of exception in the record, nor is there any statement of facts.
Two questions were discussed in the brief of counsel for the appellant. 1st. It is urged that the third paragraph of the court’s charge is erroneous in that it “allowed the jury arbitrarily to believe or disbelieve any witness or witnesses who testified in the case.” The paragraph complained of is as follows: “If there are conflicts in the evidence, it will be your duty to reconcile them if you can; if you cannot, you will then give credit to those witnesses and statements that you may believe most entitled thereto. You are the judges of the credibility of the witnesses by whom a witness is sought to be impeached, as well as all other witnesses who testify before you in the case. All are alike before you for your scrutiny and judgment, and you will decide as to whom you will believe and whom you will not believe, as to you seems right under all the surrounding circumstances.”
The charge was not excepted to at the time of its delivery, nor were any additional instructions asked, tending to correct the supposed error. The error complained of was called to the attention of the court for the first time in the motion for a new trial. In this state of the case the rule is thus stated in effect in Bishop v. The State, 43 Texas, 390: If the charge is not excepted to at the time of the trial, but the objection is presented in a motion for a new trial, the question for the consideration of this court would then be whether or not such a charge was *14an error which, under all the circumstances, was calculated to injure the rights of the defendant. The rule as thus laid down appears to us to be well-founded in reason and on authority, and has been followed substantially by this court from the date of its creation until the present time. The effect of the rule in its application to the case under consideration is to require this court to inquire whether or not the charge objected to for the first time in the motion for a new trial was an error which, under all the circumstances as exhibited in the record, was calculated to injure the rights of the defendant. If we were called on to refer to any rule of practice or law to support this charge, or to show a necessity for giving the jury such an instruction, we would be inclined to confess an inability to do so. But, on the other hand, it is not perceived in what manner the defendant was injured by it. There being no statement of facts, we are unable to test its appropriateness by anything in the testimony. Some of the expressions might be admissible in relation to certain features of the evidence; but if there were any such features in the case, that fact is ‘hot disclosed by the record. It cannot be said that it forms any part of a plain statement of the law of the case, it is true; but it cannot be said to be a comment on the weight of the testimony, nor a summing up of the evidence, nor is it calculated to rouse the prejudice or excite the passions of the jury; nor yet does it direct the jury what witness or class of witnesses they shall believe or disbelieve, by arbitrarily believing one and disbelieving another, especially when considered with reference to the juror’s oath and the charge on the presumption of innocence and reasonable doubt.
About all to be said with reference to this charge is that it is an effort on the part of the court to aid the jury in arriving at a conclusion; which had generally better be let alone. The juries will ordinarily reach a more accurate conclusion if left to their own reasoning faculties, than by any *15attempt on the part of the judges to aid them. Experience has demonstrated the folly and injury which often arises from these attempts to elucidate that which is in itself perfectly plain and unambiguous, and which often lead to such erroneous rulings as compel the reversal of judgments in cases wherein they have occurred. Judges would do better by confining themselves to the plain demands of the law, which are accessible to all. The objection to this charge, coming at the stage of the proceeding it does, seems not to be much more serious than that in Rideus v. The State, 41 Texas, 199, or that in Cooper v. The State, 7 Texas Ct. App. 194; which were not deemed of sufficient importance to cause a reversal.
With reference to the indictment, the most important objection urged against it is that it contains no allegation of the value of the property involved in the robbery. The position contended for by counsel for the appellant seems to be based, in part at least, on the idea that the same particularity is required in indictments for robbery as in indictments for theft. Whether the indictment in this case would support a conviction for theft, or not, is not now before us, nor is it a proper question in the case; the conviction being for robbery and not theft. The indictment, it seems, embraces all the elements of the crime of robbery as that offense is defined in the Code. Penal Code, art. 722. That article does not mention the value of the property taken by robbery. The indictment mentions an animal of known value, and is deemed sufficient to apprise the accused, in plain language, as to what he had to meet on the trial.
Beheving that there was no error committed on the trial of which the appellant can legally complain, the judgment is affirmed.

Affirmed.